Exhibit 10.1

 

VENOCO, INC.

2005 EMPLOYEE STOCK INCENTIVE PLAN

 

1.             PURPOSES.

 

(a)           Background. This Plan was adopted on October 13, 2005, and
approved by shareholders effective December 12, 2005.

 

(b)           Eligible Stock Award Recipients.  The persons eligible to receive
Stock Awards are the Employees, Directors and Consultants of the Company and its
Affiliates.

 

(c)           Available Stock Awards.  The purpose of the Plan is to provide a
means by which eligible recipients may be given an opportunity to benefit from
increases in value of the Common Stock through the granting of the following: 
(i) Incentive Stock Options, (ii) Nonqualified Stock Options, (iii) rights to
acquire restricted stock, and (iv) stock appreciation rights.

 

(d)           General Purpose.  The Company, by means of the Plan, seeks to
retain the services of the group of persons eligible to receive Stock Awards, to
secure and retain the services of new members of this group and to provide
incentives for such persons to exert maximum efforts for the success of the
Company and its Affiliates.

 

2.             DEFINITIONS.

 

(a)           “Affiliate” means any entity that controls, is controlled by, or
is under common control with the Company.

 

(b)           “Board” means the Board of Directors of the Company.

 

(c)           “Code” means the Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated thereunder.

 

(d)           “Committee” means a pre-existing or newly formed committee of
members of the Board appointed by the Board in accordance with subsection 3(c).

 

(e)           “Common Stock” means the Company’s common stock par value US$0.01
and other rights with respect to such shares of common stock.

 

(f)            “Company” means Venoco, Inc., a Delaware corporation.

 

(g)           “Consultant” means any person, including an advisor, (i) engaged
by the Company or an Affiliate to render consulting or advisory services and who
is compensated for such services or (ii) who is a member of the Board of
Directors of an Affiliate.

 

--------------------------------------------------------------------------------


 

(h)           “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated.  Unless otherwise provided in a Stock Award Agreement
or Option Agreement, as applicable, the Participant’s Continuous Service shall
not be deemed to have terminated merely because of a change in the capacity in
which the Participant renders service to the Company or an Affiliate as an
Employee, Consultant or Director or a change in the entity for which the
Participant renders such service, provided that there is no interruption or
termination of the Participant’s service to the Company or an Affiliate as an
Employee, Director or Consultant.  For example, a change in status from an
Employee of the Company to a Consultant of an Affiliate may not constitute an
interruption of Continuous Service.  The Board, in its sole discretion, may
determine whether Continuous Service shall be considered interrupted in the case
of any leave of absence, including sick leave, military leave or any other
personal leave.

 

(i)            “Covered Employee” means the Company’s chief executive officer
and the four (4) other highest compensated officers of the Company for whom
total compensation is required to be reported to shareholders under the Exchange
Act, as determined for purposes of Section 162(m) of the Code.

 

(j)            “Director” means a member of the Board of Directors of the
Company.

 

(k)           “Disability” means the Participant’s inability, due to illness,
accident, injury, physical or mental incapacity or other disability, to carry
out effectively the duties and obligations to the Company and its Affiliates
performed by such person immediately prior to such disability for a period of at
least six (6) months, as determined in the good faith judgment of the Board.

 

(l)            “Dollars” or “$” or “US$” means United States dollars.

 

(m)          “Employee” means any person employed by the Company or an
Affiliate.  Service as a Director or payment of a director’s fee by the Company
or an Affiliate alone shall not be sufficient to constitute “employment” by the
Company or an Affiliate.

 

(n)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(o)           “Fair Market Value” means, as of any date, the value of the Common
Stock determined as follows:

 

(i)            If the Common Stock is listed on any established share exchange,
or traded on The Nasdaq National Market or the Nasdaq SmallCap Market, the Fair
Market Value of Common Stock shall be the closing sales price for such share (or
the closing bid, if no sales were reported) as quoted on such exchange or market
(or the exchange or market with the greatest volume of trading in Common Stock
if such shares are traded on more than one such exchange or market) on the last
market trading day prior to the day of determination, as reported by such
exchange or market or such other source as the Board reasonably deems reliable.

 

2

--------------------------------------------------------------------------------


 

(ii)           In the absence of such markets for the Common Stock, the Fair
Market Value shall be determined in good faith by the Board.

 

(p)           “Incentive Stock Option” means an Option designated as an
incentive stock option in an Option Agreement and that is granted in accordance
with the requirements of, and that conforms to the applicable provisions of,
Section 422 of the Code.

 

(q)           “Independent Director” means (i) a Director who satisfies the
definition of Independent Director or similar definition under the applicable
stock exchange or Nasdaq rules and regulations upon which the Common Stock is
traded from time to time and (ii) a Director who either (A) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” receiving
compensation for prior services (other than benefits under a tax qualified
pension plan), was not an officer of the Company or an “affiliated corporation”
at any time and is not currently receiving direct or indirect remuneration from
the Company or an “affiliated corporation” for services in any capacity other
than as a Director or (B) is otherwise considered an “outside director” for
purposes of Section 162(m) of the Code.

 

(r)           “Nonqualified Stock Option” means an Option that is not designated
in an Option Agreement as an Incentive Stock Option or was not granted in
accordance with the requirements of, and does not conform to the applicable
provisions of, Section 422 of the Code.

 

(s)           “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

(t)            “Option” means an Incentive Stock Option or a Nonqualified Stock
Option granted pursuant to the Plan.

 

(u)           “Option Agreement” means a written agreement between the Company
and an Optionholder evidencing the terms and conditions of an individual Option
grant.

 

(v)            “Optionholder” means a person to whom an Option is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Option.

 

(w)           “Participant” means a person to whom a Stock Award is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Stock Award.

 

(x)           “Plan” means this Venoco, Inc. 2005 Employee Stock Incentive Plan.

 

(y)           “Retirement” means an Employee’s retirement from the Company or an
Affiliate, (i) on or after attaining age 55 and completing at least ten
(10) years of service; or (ii) on or after attaining age 65.

 

(z)           “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act
or any successor to Rule 16b-3, as in effect from time to time.

 

3

--------------------------------------------------------------------------------


 

(aa)         “Securities Act” means the Securities Act of 1933, as amended.

 

(bb)         “Stock Award” means any right granted under the Plan, including an
Option, a right to acquire restricted Common Stock, and a stock appreciation
right.

 

(cc)         “Stock Award Agreement” means a written agreement between the
Company and a holder of a Stock Award (other than an Option) evidencing the
terms and conditions of an individual Stock Award grant.

 

(dd)         “Ten Percent Stockholder” means a person who owns (or is deemed to
own pursuant to Section 424(d) of the Code) shares possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or any parent corporation or any subsidiary corporation, both as defined
in Section 424 of the Code.

 

3.             ADMINISTRATION.

 

(a)           Administration by Board.  The Board shall administer the Plan
unless and until the Board delegates administration to a Committee, as provided
in subsection 3(c).  The Board may, at any time and for any reason in its sole
discretion, rescind some or all of such delegation.

 

(b)           Powers of Board.  The Board shall have the power, subject to, and
within the limitations of, the express provisions of the Plan:

 

(i)            To determine from time to time which of the persons eligible
under the Plan shall be granted Stock Awards; when and how each Stock Award
shall be granted; what type or combination of types of Stock Award shall be
granted; the provisions of each Stock Award granted (which need not be
identical), including the time or times when a person shall be permitted to
receive Common Stock pursuant to a Stock Award; and the number of shares of
Common Stock with respect to which a Stock Award shall be granted to each such
person.

 

(ii)           To construe and interpret the Plan, Stock Awards granted under
it, Option Agreements and Stock Award Agreements, and to establish, amend and
revoke rules and regulations for their administration.  The Board, in the
exercise of this power, may correct any defect, omission or inconsistency in the
Plan or in any Option Agreement or Stock Award Agreement, in a manner and to the
extent it shall deem necessary or expedient to make the Plan fully effective.

 

(iii)         To amend the Plan, a Stock Award, a Stock Award Agreement or an
Option Agreement as provided in Section 12.

 

(iv)          Generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of the Company
which are not in conflict with the provisions of the Plan.

 

4

--------------------------------------------------------------------------------


 

(c)           Delegation to Committee.

 

(i)            General.  The Board may delegate administration of the Plan and
its powers and duties thereunder to a Committee or Committees, and the term
“Committee” shall apply to any person or persons to whom such authority has been
delegated.  Upon such delegation, the Committee shall have the powers
theretofore possessed by the Board, including the power to delegate to a
subcommittee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board shall thereafter be deemed to
include the Committee or subcommittee), subject, however, to such resolutions,
not inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board.  In its absolute discretion, the Board may at any time and
from time to time exercise any and all rights and duties of the Committee under
this Plan, except respecting matters under Rule 16b-3 of the Exchange Act or
Section 162(m) of the Code, or any rules or regulations issued thereunder, which
are required to be determined in the sole discretion of the Committee.

 

(ii)           Committee Composition.  A Committee shall consist solely of two
or more Independent Directors.  Within the scope of its authority, the Board or
the Committee may (1) delegate to a committee of one or more members of the
Board who are not Independent Directors the authority to grant Stock Awards to
eligible persons who are either (a) not then Covered Employees and are not
expected to be Covered Employees at the time of recognition of income resulting
from such Stock Award or (b) not persons with respect to whom the Company wishes
to comply with Section 162(m) of the Code, and/or (2) delegate to a committee of
one or more members of the Board who are not Independent Directors or to the
Company’s Chief Executive Officer the authority to grant Stock Awards to
eligible persons who are not then subject to Section 16 of the Exchange Act and
with respect to whom the Company does not wish to comply with Section 162(m) of
the Code.

 

(d)           Effect of Board’s Decision; No Liability.   All determinations,
interpretations and constructions made by the Board in good faith shall not be
subject to review by any person and shall be final, binding and conclusive on
all persons.  No member of the Board or the Committee or any person to whom
duties hereunder have been delegated shall be liable for any action,
interpretation or determination made in good faith, and such persons shall be
entitled to full indemnification and reimbursement consistent with applicable
law and in the manner provided in the Company’s Certificate of Incorporation, as
the same may be amended from time to time, or as otherwise provided in any
agreement between any such member and the Company.

 

(e)           Compliance with Section 409A of the Code.   In connection with any
proposed grant of a Stock Award, the Board shall ask tax advisors to the Company
to evaluate whether the terms of the Stock Award are likely to comply with the
requirements of Section 409A of the Code. If tax advisors to the Company
determine that compliance of the terms of a proposed Stock Award with
Section 409A of the Code is unlikely or uncertain, the Board may determine
whether to modify the terms of the proposed Stock Award, consistent with this
Plan, in order to improve the likelihood of compliance with Section 409A of the
Code. If, at any time, tax advisors to the Company determine that the terms of
any outstanding Stock Award may fail to comply with Section 409A of the Code,
the Board shall have the authority to enter into an

 

5

--------------------------------------------------------------------------------


 

amendment of such Stock Award, consistent with this Plan, that is designed to
achieve such compliance.

 

4.             STOCK SUBJECT TO THE PLAN.

 

(a)           Share Reserve.  Subject to the provisions of Section 11 relating
to adjustments upon changes in Common Stock, the Common Stock that may be issued
pursuant to Stock Awards shall not exceed in the aggregate 1,200,000 shares of
Common Stock.  Stock appreciation rights provided for in Section 7(b) hereof
that are payable only in cash will not reduce the number of shares of Common
Stock available for Stock Awards granted under the Plan.

 

(b)           Reversion of Stock to the Share Reserve.  If any Stock Award shall
for any reason expire or otherwise terminate, in whole or in part, without
having been exercised in full, the Common Stock not acquired under such Stock
Award shall revert to and again become available for issuance under the Plan.

 

(c)           Source of Shares.  The Common Stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.

 

5.             ELIGIBILITY.

 

(a)           Eligibility for Specific Stock Awards.  Incentive Stock Options
may be granted only to Employees.  Stock Awards other than Incentive Stock
Options may be granted to Employees, Directors and Consultants.

 

(b)           Ten Percent Stockholders.  A Ten Percent Stockholder shall not be
granted an Incentive Stock Option unless the exercise price of such Option is at
least one hundred ten percent (110%) of the Fair Market Value of the Common
Stock at the date of grant and the Option is not exercisable after the
expiration of five (5) years from the date of grant.

 

(c)           Consultants.

 

(i)            A Consultant shall not be eligible for the grant of a Stock Award
if, at the time of grant, a Form S-8 Registration Statement under the Securities
Act (“Form S-8”) is not available to register a resale of the Company’s
securities issued to such Consultant because of the nature of the services that
the Consultant is providing to the Company, or because the Consultant is not a
natural person, or as otherwise provided by the rules governing the use of
Form S-8, unless the Board determines both (i) that such grant (A) shall be
registered in another manner under the Securities Act (e.g., on a Form S-3
Registration Statement) or (B) does not require registration under the
Securities Act in order to comply with the requirements of the Securities Act,
if applicable, and (ii) that such grant complies with the securities laws of all
other relevant jurisdictions.

 

(ii)           Form S-8 generally is available to consultants and advisors only
if (i) they are natural persons; (ii) they provide bona fide services to the
issuer, its parents, its majority-

 

6

--------------------------------------------------------------------------------


 

owned subsidiaries or majority-owned subsidiaries of the issuer’s parent; and
(iii) the services are not in connection with the offer or sale of securities in
a capital-raising transaction, and do not directly or indirectly promote or
maintain a market for the issuer’s securities.

 

6.             OPTION PROVISIONS.

 

Each Option Agreement shall be subject to the terms and conditions of this
Plan.  Each Option and Option Agreement shall be in such form and shall contain
such terms and conditions as the Board shall deem appropriate.  All Options
shall be separately designated Incentive Stock Options or Nonqualified Stock
Options at the time of grant, and, if certificates are issued, a separate
certificate or certificates will be issued for Common Stock purchased on
exercise of each type of Option.  The provisions of separate Options need not be
identical.

 

(a)           Provisions Applicable to All Options.

 

(i)            Consideration.  The purchase price of Common Stock acquired
pursuant to an Option shall be paid either (A) in cash in Dollars or (B) in the
discretion of the Board or the Committee, with Common Stock based on the Fair
Market Value of such Common Stock, in either case at the time the Option is
exercised.

 

(ii)           Vesting Generally.  The total number of shares of Common Stock
subject to an Option may (A) vest, and therefore become exercisable, in periodic
installments that may, but need not, be equal, or (B) be fully vested at the
time of grant.  The Option may be subject to such other terms and conditions on
the time or times when it may be exercised (which may be based on performance or
other criteria) as the Board may deem appropriate.  The vesting provisions, if
any, of individual Options may vary.  The provisions of this
subsection 6(a)(ii) are subject to any Option Agreement provisions governing the
minimum number of shares of Common Stock as to which an Option may be exercised.

 

(iii)         Termination of Continuous Service.  Unless otherwise provided in
the Option Agreement, in the event an Optionholder’s Continuous Service
terminates (other than upon the Optionholder’s death, Disability, Retirement or
as a result of a Change of Control), all Options held by the Optionholder shall
immediately terminate; provided, however, if an Optionholder’s Continuous
Service is terminated for reasons other than for cause, all vested Options held
by such person shall continue to be exercisable until the earlier of the
expiration date of such Option or 180 days after the date of such termination. 
All such vested Options not exercised within the period described in the
preceding sentence shall terminate.

 

(iv)          Disability or Death of Optionholder.  Unless otherwise provided in
the Option Agreement, in the event that an Optionholder’s Disability or death,
all unvested Options shall immediately terminate, and all vested Options held by
such person shall continue to be exercisable until 12 months after the date of
such Disability or death.  All such vested Options not exercised within such
12-month period shall terminate.

 

(v)            Retirement.  Unless otherwise provided in the Option Agreement,
in the event of the Optionholder’s Retirement, all unvested Options shall
automatically vest on the date

 

7

--------------------------------------------------------------------------------


 

of such Retirement and all Options shall be exercisable until the earlier of 24
months after such Retirement date or the expiration date of such Options.  All
such Options not exercised within the period described in the preceding sentence
shall terminate.

 

(b)           Provisions Applicable to Incentive Stock Options.

 

(i)            Term.  Subject to the provisions of subsection 5(b) regarding Ten
Percent Stockholders, no Incentive Stock Option shall be exercisable after the
expiration of ten (10) years from the date it was granted.  Further, no grant of
an Incentive Stock Option shall be made under this Plan more than ten (10) years
after the date the Plan is approved by the stockholders of the Company.

 

(ii)           Exercise Price of an Incentive Stock Option.  Subject to the
provisions of subsection 5(b) regarding Ten Percent Stockholders, the exercise
price of each Incentive Stock Option shall be not less than one hundred percent
(100%) of the Fair Market Value of the Common Stock subject to the Option on the
date the Option is granted.  Notwithstanding the foregoing, a Nonqualified Stock
Option may be granted with an exercise price lower than that set forth in the
preceding sentence if such Option is granted pursuant to an assumption or
substitution for another option in a manner satisfying the provisions of
Section 424(a) of the Code.

 

(iii)         Transferability of an Incentive Stock Option.  An Incentive Stock
Option shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder.

 

(iv)          Incentive Stock Option $100,000 Limitation.  Notwithstanding any
other provision of the Plan or an Option Agreement, the aggregate Fair Market
Value of the Common Stock with respect to which Incentive Stock Options are
exercisable for the first time by an Optionholder in any calendar year, under
the Plan or any other option plan of the Company or its Affiliates, shall not
exceed $100,000.  For this purpose, the Fair Market Value of the Common Stock
shall be determined as of the time an Option is granted.  The Options or
portions thereof which exceed such limit (according to the order in which they
were granted) shall be treated as Nonqualified Common Stock Options.

 

(c)           Provisions Applicable to Nonqualified Stock Options.

 

(i)            Exercise Price of a Nonqualified Stock Option.  To assure
sufficient Board discretion, the exercise price of each Nonqualified Stock
Option shall be not less than eighty-five percent (85%) of the Fair Market Value
of the Common Stock subject to the Option on the date the Option is granted,
provided, however, that the exercise price of each Nonqualified Stock Option
granted to a Covered Employee shall not be less than one hundred percent (100%)
of the Fair Market Value of the Common Stock subject to the Option on the date
the Option is granted.  Notwithstanding the foregoing, a Nonqualified Stock
Option may be granted with an exercise price lower than that set forth in the
preceding sentence if such Option is granted pursuant to an assumption or
substitution for another option in a manner satisfying the provisions of
Section 424(a) of the Code.

 

8

--------------------------------------------------------------------------------


 

(ii)           Transferability of a Nonqualified Stock Option. A Nonqualified
Stock Option shall be transferable, if at all, to the extent provided in the
Option Agreement.  If the Option Agreement does not provide for transferability,
then the Nonqualified Stock Option shall not be transferable except by will or
by the laws of descent and distribution and shall be exercisable during the
lifetime of the Optionholder only by the Optionholder.

 

7.             PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS.

 

(a)           Restricted Stock Awards.  Each restricted stock award agreement
shall be in such form and shall contain such restrictions, terms and conditions,
if any, as the Board shall deem appropriate and shall be subject to the terms
and conditions of this Plan.  The terms and conditions of restricted stock award
agreements may change from time to time, and the terms and conditions of
separate restricted stock award agreements need not be identical, but each
restricted stock award agreement shall include (through incorporation of
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:

 

(i)            Consideration.  A restricted stock award may be awarded in
consideration for past services actually rendered, or for future services to be
rendered, to the Company or an Affiliate for its benefit.

 

(ii)           Vesting.  Common Stock awarded under the restricted stock award
agreement may (A) be subject to a vesting schedule to be determined by the
Board, or (B) be fully vested at the time of grant.

 

(iii)         Termination of Participant’s Continuous Service.  Unless otherwise
provided in the restricted stock award agreement, in the event a Participant’s
Continuous Service terminates prior to a vesting date set forth in the
restricted stock award agreement, any unvested restricted stock award shall be
forfeited and automatically transferred to and reacquired by the Company at no
cost to the Company, and neither the Participant nor his or her heirs,
executors, administrators or successors shall have any right or interest in the
restricted stock award.  Notwithstanding the foregoing, unless otherwise
provided in the restricted stock award agreement, in the event a Participant’s
Continuous Service terminates as a result of (A) being terminated by the Company
for reasons other than for cause, (B) death, (C) Disability, (D) Retirement, or
(E) a Change of Control (subject to the provisions of Section 11(c) hereof),
then any unvested restricted stock award shall vest immediately upon such date.

 

(iv)          Transferability.  Rights to acquire Common Stock under the
restricted stock award agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the restricted stock award
agreement, as the Board shall determine in its discretion, so long as Common
Stock awarded under the restricted stock award agreement remain subject to the
terms of the restricted stock award agreement.

 

(b)           Grant of Stock Appreciation Rights.  Stock appreciation rights to
receive Common Stock (or, at the discretion of the Board, an equivalent amount
of cash) the excess of the Fair Market Value of Common Stock on the date the
rights are surrendered over the Fair Market Value of Common Stock on the date of
grant may be granted to any Employee, Director

 

9

--------------------------------------------------------------------------------


 

or Consultant selected by the Board.  A stock appreciation right may be granted
(i) in connection and simultaneously with the grant of another Stock Award,
(ii) with respect to a previously granted Stock Award, or (iii) independent of
another Stock Award.  A stock appreciation right shall be subject to such terms
and conditions not inconsistent with this Plan as the Board shall impose and
shall be evidenced by a written stock appreciation right agreement, which shall
be executed by the Participant and an authorized officer of the Company.  The
Board, in its discretion, may determine whether a stock appreciation right is to
qualify as performance-based compensation as described in
Section 162(m)(4)(C) of the Code and stock appreciation right agreements
evidencing stock appreciation rights intended to so qualify shall contain such
terms and conditions as may be necessary to meet the applicable provisions of
Section 162(m) of the Code.  The Board may, in its discretion and on such terms
as it deems appropriate, require as a condition of the grant of a stock
appreciation right that the Participant surrender for cancellation some or all
of the Stock Awards previously granted to such person under this Plan or
otherwise.  A stock appreciation right, the grant of which is conditioned upon
such surrender, may have an exercise price lower (or higher) than the exercise
price of the surrendered Stock Award, may contain such other terms as the Board
deems appropriate, and shall be exercisable in accordance with its terms,
without regard to the number of shares, price, exercise period or any other term
or condition of such surrendered Stock Award.

 

8.             AVAILABILITY OF SHARES.  During the terms of the Stock Awards,
the Company shall keep available at all times the number of shares of Common
Stock required to satisfy such Stock Awards.

 

9.             USE OF PROCEEDS FROM STOCK.

 

Proceeds from the sale of Common Stock pursuant to Stock Awards shall constitute
general funds of the Company.

 

10.          MISCELLANEOUS.

 

(a)           Exercise of Awards.  Stock Awards shall be exercisable at such
times, or upon the occurrence of such event or events as the Board shall
determine at or subsequent to grant.  Stock Awards may be exercised in whole or
in part.  Common Stock purchased upon the exercise of a Stock Award shall be
paid for in full at the time of such purchase.

 

(b)           Acceleration of Exercisability and Vesting.  The Board shall have
the power to accelerate the time at which a Stock Award may first be exercised
or the time during which a Stock Award or any part thereof will vest in
accordance with the Plan, notwithstanding the provisions in the Stock Award
stating the time at which it may first be exercised or the time during which it
will vest.

 

(c)           Stockholder Rights.

 

(i)            Options.  Unless otherwise provided in and upon the terms and
conditions in the Option Agreement, no Participant shall be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any Common
Stock subject to an Option unless and until

 

10

--------------------------------------------------------------------------------


 

such Participant has satisfied all requirements for exercise of, and has
exercised, the Option pursuant to its terms.

 

(ii)           Restricted Stock.  Unless otherwise provided in and upon the
terms and conditions in the restricted stock award agreement, a Participant
shall have the right to receive all dividends and other distributions paid or
made respecting such restricted stock, provided, however, no unvested restricted
stock shall have any voting rights of a stockholder respecting such unvested
restricted stock unless and until such unvested restricted stock becomes vested.

 

(d)           No Employment or other Service Rights.  Nothing in the Plan or any
instrument executed or Stock Award granted pursuant thereto shall confer upon
any Participant any right to continue to serve the Company or an Affiliate in
the capacity in effect at the time the Stock Award was granted, or any other
capacity, or shall affect the right of the Company or an Affiliate to terminate
with or without notice and with or without cause (i) the employment of an
Employee, (ii) the service of a Consultant to the Company or an Affiliate or
(iii) the service of a Director of the Company or an Affiliate.

 

(e)           Withholding Obligations.  If the Company has or will have a legal
obligation to withhold the taxes related to the grant, vesting or exercise of
the Stock Award, such Award may not be granted, vested or exercised in whole or
in part, unless such tax obligation is first satisfied in a manner satisfactory
to the Company.  If permitted by the Committee, the Participant may satisfy any
federal, state or local tax withholding obligation relating to the exercise or
acquisition of Common Stock under a Stock Award by any of the following means
(in addition to the Company’s right to withhold from any compensation paid to
the Participant by the Company) or by a combination of such means: 
(i) tendering a cash payment in Dollars; (ii) authorizing the Company to
withhold Common Stock from the Common Stock otherwise issuable to the
Participant as a result of the exercise or acquisition of Common Stock under the
Stock Award, provided, however, that no shares of Common Stock are withheld with
a value exceeding the minimum amount of tax required to be withheld by law; or
(iii) delivering to the Company owned and unencumbered Common Stock.

 

(f)            Listing and Qualification of Shares.  This Plan and grant and
exercise of Stock Awards hereunder, and the obligation of the Company to sell
and deliver shares of Common Stock under such Stock Awards, shall be subject to
all applicable United States federal and state laws, rules and regulations and
to such approvals by any government or regulatory agency as may be required. The
Company, in its discretion, may postpone the issuance or delivery of Common
Stock upon any exercise of a Stock Award until completion of any stock exchange
listing, or other qualification of such shares of Common Stock under any United
States federal or state law rule or regulation as the Company may consider
appropriate, and may require any individual to whom a Stock Award is granted,
such individual’s beneficiary or legal representative, as applicable, to make
such representations and furnish such information as the Board may consider
necessary, desirable or advisable in connection with the issuance or delivery of
the Common Stock in compliance with applicable laws, rules and regulations.

 

(g)           Non-Uniform Determinations.  The Board’s determinations under this
Plan (including, without limitation, determinations of the persons to receive
Stock Awards, the form,

 

11

--------------------------------------------------------------------------------


 

term, provisions, amount and timing of the grant of such Stock Awards and of the
agreements evidencing the same) need not be uniform and may be made by it
selectively among persons who receive, or are eligible to receive, Stock Awards
under this Plan, whether or not such persons are similarly situated.

 

11.          ADJUSTMENTS UPON CHANGES IN STOCK.

 

(a)           Capitalization Adjustments.  If any change is made in the Common
Stock subject to the Plan, or subject to any Stock Award, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of stock, exchange of
stock, change in corporate structure or other transaction), the Plan will be
appropriately adjusted in the class(es) and maximum number of securities subject
to the Plan pursuant to subsection 4(a) and the maximum number of securities
subject to award to any person pursuant to subsection 5(c), and the outstanding
Stock Awards will be appropriately adjusted in the class(es) and number of
securities and price per share of Common Stock subject to such outstanding Stock
Awards.  The Board shall make such adjustments, and its determination shall be
final, binding and conclusive.  (The conversion of any convertible securities of
the Company shall not be treated as a transaction “without receipt of
consideration” by the Company.)

 

(b)           Dissolution or Liquidation.  In the event of a dissolution or
liquidation of the Company, then all outstanding Stock Awards shall terminate
immediately prior to such event.

 

(c)           Recapitalization or Reorganization.  If the Company recapitalizes,
reclassifies its capital stock, or otherwise changes its capital structure (a
“recapitalization”), the number and class of shares of Common Stock covered by
an Option theretofore granted shall be adjusted so that such Option shall
thereafter cover the number of class of shares of stock and securities to which
the stockholder would have been entitled pursuant to the terms of the
recapitalization if, immediately prior to the recapitalization, the stockholder
had been the holder of record of the number of shares of Common Stock then
covered by such Option.  If (i) the Company shall not be the surviving entity in
any merger or reconsolidation (or survives only as a subsidiary of an entity
other than a previously wholly owned subsidiary of the Company), (ii) the
Company sells, leases or exchanges or agrees to sell, lease or exchange all or
substantially all of its assets to any other person or entity (other than a
wholly owned subsidiary of the Company), (iii) the Company is to be dissolved
and liquidated, (iv) any person or entity, including a “group” as contemplated
by Section 13(d)(3) of the 1934 Act, acquires or gains ownership or control
(including, without limitation, power to vote) of more than 50% of the
outstanding shares of the Company’s voting stock (based upon voting power), or
(v) as a result of or in connection with a contested election of directors, the
persons who were directors of the Company before such election shall cease to
constitute a majority of the Board (each such event is referred to herein as a
“Corporate Change”), no later than (x) ten days after the approval by the
stockholders of the Company of such merger, consolidation, reorganization, sale,
lease or exchange of assets or dissolution or such election of directors or (y)
thirty days after a Corporate Change of the type described in clause (iv), the
Committee, acting in its sole discretion without the consent or approval of any

 

12

--------------------------------------------------------------------------------


 

stockholder, shall effect one or more of the following alternatives, which may
vary among individual stockholders and which may vary among Options held by any
individual stockholder: (1) accelerate the time at which Options then
outstanding may be exercised so that such Options may be exercised in full for a
limited period of time on or before a specified date (before or after such
Corporate Change) fixed by the Committee, after which specified date all
unexercised Options and all rights of stockholders thereunder shall terminate,
(2) require the mandatory surrender to the Company by selected stockholders of
some or all of the outstanding Options held by such stockholders (irrespective
of whether such Options are then exercisable under the provisions of the Plan)
as of a date, before or after such Corporate Change, specified by the Committee,
in which event the Committee shall thereupon cancel such Options and pay to each
stockholder an amount of cash per share equal to the excess, if any, of the
amount calculated in subsection (d) below (the “Change of Control Value”) of the
shares subject to such Option over the exercise price(s) under such Options for
such shares, (3) make such adjustments to Options then outstanding as the
Committee deems appropriate to reflect such Corporate Change (provided, however,
that the Committee may determine in its sole discretion that adjustment is
necessary to Options then outstanding) or (4) provide that the number and class
of shares of Common Stock covered by an Option theretofore granted shall be
adjusted so that such Option shall thereafter cover the number and class of
shares of stock or other securities or property (including, without limitation,
cash) to which the stockholder would have been entitled pursuant to the terms of
the agreement of merger, consolidation or sale of assets and dissolution if,
immediately prior to such merger, consolidation or sale of assets and
dissolution, the stockholder had been the holder of record of the number of
shares of Common Stock then covered by such Option.

 

(d)           For the purposes of clause (2) in subsection (c) above, the
“Change of Control Value” shall equal the amount determined in clause (i),
(ii) or (iii), whichever is applicable, as follows: (i) the per share price
offered to stockholders of the Company in any such merger, consolidation, sale
of assets or dissolution transaction, (ii) the price per share offered to
stockholders of the Company in any tender offer or exchange offer whereby a
Corporate Change takes place, or (iii) if such Corporate Change occurs other
than pursuant to a tender or exchange offer, the Fair Market Value per share of
the shares into which such Options being surrendered are exercisable, as
determined by the Committee as of the date determined by the Committee to be the
date of cancellation and surrender of such Options. In the event that the
consideration offered to stockholders of the Company in any transaction
described in this subsection (d) or subsection (c) above consists of anything
other than cash, the Committee shall determine the fair cash equivalent of the
portion of the consideration offered which is other than cash.

 

12.          AMENDMENT OF THE PLAN AND STOCK AWARDS.

 

(a)           Amendment of Plan.  The Board at any time, and from time to time,
may amend the Plan.  However, except as provided in Section 11 relating to
adjustments upon changes in Common Stock, no amendment shall be effective unless
approved by the stockholders of the Company to the extent stockholder approval
is necessary to satisfy the requirements of Section 422 of the Code, Rule 16b-3
or any applicable Nasdaq or securities exchange listing requirements.

 

13

--------------------------------------------------------------------------------


 

(b)           Stockholder Approval.  The Board may, in its sole discretion,
submit any other amendment to the Plan for stockholder approval, including, but
not limited to, amendments to the Plan intended to satisfy the requirements of
Section 162(m) of the Code and the regulations thereunder regarding the
exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to certain executive officers.

 

(c)           Contemplated Amendments.  It is expressly contemplated that the
Board may amend the Plan in any respect the Board deems necessary or advisable
to provide eligible Employees with the maximum benefits provided or to be
provided under the provisions of the Code and the regulations promulgated
thereunder relating to Incentive Stock Options and/or to bring the Plan and/or
Incentive Stock Options granted under it into compliance therewith.

 

(d)           No Impairment of Rights.  Rights under any Stock Award granted
before amendment of the Plan shall not be impaired by any amendment of the Plan
unless the Participant consents in writing.

 

(e)           Amendment of Stock Awards.  The Board at any time, and from time
to time, may amend the terms of any one or more Stock Awards; provided, however,
that the rights under any Stock Award shall not be impaired by any such
amendment unless the applicable Participant consents in writing.

 

13.          TERMINATION OR SUSPENSION OF THE PLAN.

 

(a)           Plan Term.  The Board may suspend or terminate the Plan at any
time.  Unless sooner terminated, the Plan shall terminate on the day before the
tenth (10th) anniversary of the date the Plan is adopted by the stockholders of
the Company.  No Stock Awards may be granted under the Plan while the Plan is
suspended or after it is terminated.

 

(b)           No Impairment of Rights.  Suspension or termination of the Plan
shall not impair rights and obligations under any Stock Award granted while the
Plan is in effect except with the written consent of the Participant.

 

(c)           Savings Clause.  This Plan is intended to comply in all aspects
with applicable laws and regulations. In case any one or more of the provisions
of this Plan shall be held invalid, illegal or unenforceable in any respect
under applicable law or regulation, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby
and the invalid, illegal or unenforceable provision shall be deemed null and
void; however, to the extent permissible by law, any provision which could be
deemed null and void shall first be construed, interpreted or revised
retroactively to permit this Plan to be construed in compliance with all
applicable laws so as to foster the intent of this Plan.

 

14.          EFFECTIVE DATE OF PLAN.

 

The Plan shall become effective as determined by the Board, but no Stock Award
shall be exercised (or, in the case of a restricted Stock Award, shall be
granted) unless and until the Plan

 

14

--------------------------------------------------------------------------------


 

has been approved by the stockholders of the Company, which approval shall be
within twelve (12) months before or after the date the Plan is adopted by the
Board.

 

15.          CHOICE OF LAW.

 

The law of the Delaware shall govern all questions concerning the construction,
validity and interpretation of this Plan, without regard to such state’s
conflict of laws rules.

 

 

Shareholder Approval

 

The undersigned, being the sole shareholder of Venoco, Inc., hereby approves the
Venoco, Inc. 2005 Stock Incentive Plan as set forth above.

 

Dated:  December 12, 2005

 

 

 

/s/ Timothy M. Marquez

 

 

 

Timothy M. Marquez, Trustee

 

 

Marquez Trust, under Trust Agreement

 

 

dated February 26, 2002, as amended

 

15

--------------------------------------------------------------------------------

 